DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Grigg et al., USPN 2015/0229624, discloses a method including monitoring, at a user equipment (UE) device, a present location of a UE device (0047), generating, at the UE device, at least one pattern based on analysis of historical locations of the UE device (0045), receiving, at the UE device, a request to access a protected application (“receive from a user, a request to execute a user action associated with an application, wherein execution of the user action requires validation of one or more authentication credentials”, 0002, 0020), comparing, at the UE device, the present location of the UE device with at least one pattern and a corresponding time data (0045-0047, Table 1 on pages 7 and 8) associated with the request to access the protected application (0049), and determining, at the UE device, a level of authentication necessary to grant access to the protected application based on the comparing (0023, Figure 1A). Grigg does not disclose retrieving traffic data associated with the present location responsive to the request, generating a locational range based on the traffic data and the at least one pattern, and determining that the present location falls within the locational range generated based on the traffic data. It would not have been obvious for one of ordinary skill in the art, prior to the instant effective filing date to include add traffic analysis to the method of Grigg without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 13 April 2022 have been fully considered and are persuasive.  
References Cited
Alameh et al., USPN 2014/0157401, discloses a method of controlling security levels based on location (0036), and increasing the security level based on traffic (0029), but does not disclose anticipating location based on traffic conditions. The traffic parameters of paragraph 0029 do not read on the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434